Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-21-00078-CV

                      IN RE HENRY J. LIMITED PARTNERSHIP, Relator

                                            Original Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: March 24, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator has filed a petition for writ of mandamus. We may issue writs of mandamus when

“agreeable to the principles of law regulating those writs.” TEX. GOV’T CODE § 22.221(b). For

mandamus, a relator has the burden to file a petition and record showing “the trial court abused its

discretion and that no adequate appellate remedy exists.” In re H.E.B. Grocery Co., L.P., 492

S.W.3d 300, 302 (Tex. 2016) (orig. proceeding) (per curiam). Having reviewed the petition and

the record, we conclude relator has not satisfied this burden. Accordingly, we deny the petition.

See TEX. R. APP. P. 52.8(a).

                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 15945, styled Permian Highway Pipeline, LLC v. Henry J. Limited
Partnership and Central Texas Electric Cooperative, Inc., pending in the 216th Judicial District Court, Gillespie
County, Texas, the Honorable Albert D. Pattillo, III presiding.